Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated January 3, 2007 To The Prospectus Dated September 12, 2006 For Contracts Issued By ING USA Annuity and Life Insurance Company This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. Information about Directed Services, Inc.: Directed Services, Inc. was converted to a limited liability company, redomiciled to Delaware, and reorganized as a wholly-owned subsidiary of ING Life Insurance and Annuity Company. The firm is now known as Directed Services, LLC. Also, Directed Services, LLC has replaced ING Life Insurance and Annuity Company as investment adviser to the portfolios of the ING Partners, Inc. mutual fund. Accordingly, all references to Directed Services, Inc. or to ING Life Insurance and Annuity Company as the investment adviser to each of the ING Partners, Inc. portfolios are changed accordingly. Also, these investment portfolio changes, underlined in the following excerpts of Appendix B  The Investment Portfolios, are all effective December 1, 2006  with all references in the prospectus changed accordingly: Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Legg Mason Partners All Cap Portfolio (Class S) A non-diversified portfolio that seeks capital appreciation through investment in securities which it believes has above- Investment Adviser: Directed Services, Inc. average capital appreciation potential. Investment Subadviser: ClearBridge Advisors, LLC ( formerly , Salomon Brothers Asset Management Inc.) ING Partners, Inc. 151 Farmington Avenue, Hartford, CT 06156-8962 ING Legg Mason Partners Aggressive Growth Portfolio Seeks long-term growth of capital. (Service Class) Investment Adviser: ING Life Insurance and Annuity Company Investment Subadviser: ClearBridge Advisors, LLC ( formerly , Salomon Brothers Asset Management Inc.) 141989  ING USA/Architect 1 1/3/07
